This proceeding presents a new question concerning the liability of a municipal corporation to one injured at a street intersection at which a traffic light had been installed, and which *Page 422 
for some reason or other was not functioning on the street upon which he was traveling, but was in working order on the intersecting thoroughfare. Counsel admit their inability to find a parallel case.
The plaintiff in this court complains in that the trial court sustained a demurrer to his amended petition and entered judgment therein against him. The pertinent part of the claimed cause of action as alleged is as follows:
"Defendant is a corporation duly organized and existing under the laws of the State of Ohio. Fourteenth St., N.W., and Shorb Ave., N.W., are public streets in said city of Canton, and intersect each other at right angles. At the time hereinafter mentioned defendant maintained a system of electric traffic lights in the center of said intersection, and within said highways, which was so constructed with red or stop lights and green or go lights that when in proper condition it would so operate that when the red or stop light showed to the north and south on Shorb Avenue, N.W., the green or go light would show to the east and west on Fourteenth Street, N.W., and when the green or go light showed to the north and south on Shorb Avenue, N.W., the red or stop light would show to the east and west on Fourteenth Street, N.W., thus giving drivers proceeding on one street the signal to stop while the drivers proceeding on the other street were signalled to go.
"On June 28th, 1930, the defendant maintained said system of traffic lights of said intersection in a defective condition, and not in proper working order, said system being so maintained that when the green or go light showed to the south on Shorb Ave., *Page 423 
N.W., thus giving persons driving north on said street the signal to go, the red or stop light would not show to the west on Shorb Ave., N.W., so that while persons driving north on Shorb Ave., N.W., were signalled to proceed through said intersection, drivers proceeding east on Fourteenth St., N.W., were not signalled to stop.
"On said date about 9:30 o'clock, a.m., the plaintiff was driving a motor vehicle owned by him, to-wit, a Chrysler 72-sedan, eastwardly on Fourteenth St., N.W., and upon reaching said intersection the green or go light was shown to the south on Shorb Ave., N.W., which light was not visible to drivers proceeding on Fourteenth St., N.W., and by reason of the defective condition in said system so maintained by the defendant, the red or stop light did not show to the west on Fourteenth St., N.W., to give the plaintiff the signal to stop. Plaintiff proceeded carefully into said intersection and while in said intersection a Ford coupe which was being driven north on Shorb Ave., N.W., and which had the green or go signal, collided with the plaintiff's automobile, damaging it as hereinafter set forth.
"Plaintiff says that said system of traffic lights was not in proper working order and was maintained in said defective condition for a period of four (4) days prior to said date, all of which the city knew or should have known, and that the maintenance of said system of traffic lights at said intersection by the defendant in said defective condition, and maintaining it so that it did not properly operate, created a menace to the safety of persons traveling on said two streets and constituted a nuisance *Page 424 
in said street, all of which the defendant knew or should have known.
"As a proximate and direct result of the maintenance of said nuisance in said street by the defendant, the plaintiff's automobile was damaged as follows: the radiator, front fenders and head lights were broken, the engine was torn loose and the frame was bent, all to plaintiff's damage in the sum of six hundred dollars ($600.00)."
The question therefore presented is whether the facts admitted by the demurrer to be true constitute a nuisance as contemplated in Section 3714 of the General Code, and that, if this be true, such facts should be submitted to a jury under proper instructions; or do the alleged facts in this pleading disclose that the city, in the performance of its duty, or in its failure to perform, was acting in a purely governmental function, and hence not liable for the damages plaintiff sustained?
The Code section involved in the controversy reads: "Municipal corporations shall have special power to regulate the use of the streets, to be exercised in the manner provided by law. The council shall have the care, supervision and control of public highways, streets, avenues, alleys, sidewalks, public grounds, bridges, aqueducts, and viaducts, within the corporation, and shall cause them to be kept open, in repair, and free from nuisance."
The plaintiff maintains that the case of City of Hamilton v.Dilley, 120 Ohio St. 127, 165 N.E. 713, is conclusive of the question made, while on the other hand it is asserted by the city with equal vim that the case of City of Wooster v. Arbenz, *Page 425 116 Ohio St. 281, 156 N.E. 210, 52 A.L.R., 518, must control.
The Dilley case has to do with an injury sustained by the driver of an automobile colliding with a six-inch raised platform in the traveled portion of a street, erected for the greater safety of passengers in a safety zone, which the driver ran into in the nighttime. This platform was not illuminated.
The court, in determining the question thereby presented, held that the duty imposed upon municipalities by Section 3714, General Code, to keep its streets free from nuisance, is an exception to the rule of the common law that no liability attaches to a municipality for negligence in the discharge of a governmental function; and further it is stated that it is the province of a court to define a nuisance and for the jury thereafter to say whether the circumstances of the particular case come within the definition of a nuisance.
It is clear in the above case that the unlighted platform amounted to an obstruction in the traveled portion of the highway, and to our notion the jury rightly found that such was a nuisance contemplated by the statute, for it was without doubt a physical imperfection in the street and dangerous to traffic; but that is not the situation developed in this controversy. Here, there is no physical imperfection alleged, and the nuisance complained of is the disorder of a suspended traffic light, with plenty of clearance.
In the first place, it may be stated that all obstacles found in a public thoroughfare are not nuisances; many such serve some useful purpose, such as hydrants, poles, trees, and street lights. Such *Page 426 
was the holding of our Supreme Court in the Village ofBarnesville v. Ward, 85 Ohio St. 1, 96 N.E. 937, 40 L.R.A. (N.S.), 94, Ann. Cas., 1912D, 1234. Hence it must follow that situations will develop in which a court will be called upon to determine preliminarily if an obstruction in a street is a nuisance; and if such is not a nuisance, as contemplated by our law, the matter should end.
Turning now to the Arbenz case, supra, we learn that therein one was injured in a collision with a city truck, then being negligently operated by a city employee in the repair of a city street. The second and third syllabi of that case are here set forth:
"2. Section 3714, General Code, imposes upon municipalities the obligation to keep streets, alleys, and other highways within the municipality open, in repair, and free from nuisance; the legislation imposing this duty is an exercise of the sovereignty of the state, and municipalities as creatures of the same sovereignty are subject to the liability which follows a failure to discharge that duty.
"3. The duties and obligations thus imposed are in derogation of the common law and must therefore be strictly construed, and the provisions of that legislation cannot by implication or interpretation be extended to make a municipality liable for the negligence of its servants while engaged in the act of making improvements to streets, unless such negligence relates to a condition of the street itself and the damage is caused by a defective condition thereof."
The court in the Arbenz case further states as a matter of law that city streets are public and governmental institutions, maintained for the use of the *Page 427 
people. We take it that the rule of this case is now the law of Ohio. It is sound in both reason and principle.
Now the city suggests, and we believe rightly so, that Section 3714, General Code, does not attempt to comprehend all of a municipality's governmental activities with reference to its streets and public ways. The section is in derogation of an immunity from civil responsibility possessed by municipalities, and therefore, as stated in the Arbenz case, it must be strictly construed, and it is our determination that this section has no further reference and application than to the physical condition of the traveled portion of the highway and such matters as low hanging signs, wires or branches, as may physically hinder proper traffic.
We are also of opinion, and it seems beyond question, that the erection and maintenance of traffic lights at street intersections is a matter of the exercise of the city's police power, which is, of course, a purely governmental function. In such case a city does not act in any way in a ministerial sense, and become liable under the maxim of respondeat superior; neither does the city derive its police power from this section, but such flows from Article XVIII, Section 3, of the State Constitution.
The case of Aldrich v. City of Youngstown, 106 Ohio St. 342,140 N.E. 164, 27 A.L.R., 1497, strongly commends itself to us in two respects: First, it is an action for damages by an injured party seeking recovery for the negligent operation of a police patrol on a city street. The court held that there could be no recovery, for the act was governmental in character, and no statute is found *Page 428 
imposing a liability on the city. Second, our Supreme Court receded from its departure from the established rule in Fowler,Admx., v. City of Cleveland, 100 Ohio St. 158, 126 N.E. 72, 9 A.L.R., 131, and returned to the principle formerly held inFrederick, Admx., v. City of Columbus, 58 Ohio St. 538,51 N.E. 35.
We find that McQuillan on Municipal Corporations (2d Ed.), volume 6, Section 2801, correctly states the general rule: "The law is well settled that the police regulations of a municipality are not made or enforced in the interests of the local corporation in its private capacity, but in the interests of the public, and that a municipal corporation is not liable for the acts of its officers in attempting to enforce police regulations."
We further think well of the reason of the court in the case ofHanson v. Berry, 54 N.D. 487, 209 N.W. 1002, 47 A.L.R., 816. This case is very similar to the Aldrich case, supra. Therein it was held: "A municipality is not liable for the tort of its agent committed in the course of the performance of a governmental duty, nor for the manner in which it exercises its governmental authority, nor for the failure to exercise it properly."
That court further reasoned that "to seize upon the exceptional doctrine that holds a city to liability on account of the unsafe condition of the streets as a means of qualifying the rule of non-liability, involves a sacrific of logic to supposed expediency." And further that "a holding that a municipality is liable on account of an unsafe condition of the streets, where such unsafety is due to *Page 429 
no physical imperfection, would involve the modification of well-established principles of law."
Had traffic at the intersection where the plaintiff was injured been handled by a police officer, who negligently signaled the plaintiff to proceed, there could have been no liability. This the plaintiff concedes, for the policeman would be exercising authority in a governmental capacity, and Section 3714 could not apply. We see no difference in principle when the city, through its police department, seeks to regulate traffic by a traffic light, for it cannot be liable for the manner in which it exercises its governmental authority.
The neglect of a municipality to perform, or its negligence in the performance of a duty imposed upon it, or assumed by it, which pertains to the performance of a governmental function under the police power, cannot be the basis of a suit for damages against it by one who has suffered particular damage by reason of such neglect, in the absence of a statute definitely creating a liability.
The matter of the length of time that the traffic light was defective in operation, to our notion, cannot change the rule.
It is further urged by the city that the light being dead on the red or stop sign, as towards the plaintiff, the theory of invitation to cross or proceed is not in this case. We believe that such is true. On the other hand, we see no further comfort to the city on its claim that the traffic light's darkness should have warned the plaintiff, in view of the fact that the amended petition recites that "plaintiff proceeded carefully into said intersection." This, on demurrer, must be taken as true. *Page 430 
It is therefore our judgment that this cause should be, and it now is, affirmed.
Judgment affirmed.
LEMERT and MONTGOMERY, JJ., concur.